ITEMID: 001-24000
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: KUZNETSOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Mr Leonid Ivanovich Kuznetsov, is a Russian national, who was born in 1949 and lives in the village of Su-Psekh, Krasnodar Region. The respondent Government are represented by Mr P. Laptev, the Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant lived and worked in Chukotka, a territory in the extreme North-East of Russia. In February 1991 the applicant fell victim to a work-related accident causing 60% disability. During the two years following the accident he received regular indemnity payments from his former employer, a private company “Zarya” (hereinafter referred to as “the company”).
In July 1993 the company stopped these payments. On 25 October 1993 the applicant lodged an action against the company, seeking recovery of regular payments and compensation of pecuniary damages in the total amount of RUR 58,477 and compensation of non-pecuniary damages in the amount of RUR 2,000,000. This action was filed with the Chaunskiy District Court of the Chukotka Region.
On 31 December 1996 the applicant applied to the court with a view to replace the defendant. He claimed that the company was de facto bankrupt, though formally it continued to exist. Referring to the social security legislation, the applicant claimed that the authorities should have accepted the obligation to pay the indemnity instead of the bankrupt company. On 4 February 1997 the Chaunskiy District Court accepted the applicant’s arguments to have the company replaced by the social security authorities as defendants. Since the regional social security authorities were located in the city of Anadyr, the court decided to transfer the jurisdiction to another court. The case was thus transmitted to the Anadyr Town Court of the Chukotka Region.
On 20 March 1997 the applicant requested the district prosecutor to initiate liquidation proceedings against the company.
On 29 April 1997 the Presidium of the Chukotka Regional Court quashed the decision of 4 February 1997 by way of supervisory review and remitted the case back to the Chaunskiy District Court. The Presidium emphasised that the company was not formally liquidated, and that thus the first instance court had had no grounds for replacing the company as a defendant.
In March, June and July 1997 the applicant asked the Prosecutor’s Office to initiate liquidation proceedings against the company, but to no avail.
In July 1997 the applicant complained to the prosecutor about the failure of the Chaunskiy District Court to deal with his case. His complaint was forwarded to the President of the Chaunskiy District Court. By a letter of 31 March 1998 the President informed the applicant that the delay could be explained in part by the backlog of cases in the District Court and the lack of staff. The President further noted that the company did not exist de facto, but that it was not formally liquidated.
On 1 April 1998 the applicant filed a new request with the district prosecutor’s office, seeking to initiate liquidation proceedings against the company. It appears that this time the case was brought before the court by the authorities and on 20 October 1998 the Commercial Court of the Chukotka Region declared the company bankrupt. On 21 May 1999 the company was formally liquidated.
On 19 May 1999 the applicant applied to the Chaunskiy District Court, requesting it to replace the company with the State social security service as a defendant. On 4 June 1999 the Chaunskiy District Court replaced the defendant. The case was transmitted to the Anadyr Town Court.
In 2000 the applicant filed with the General Prosecutor, the Supreme Court of the Russian Federation, and the Chukotka Regional Court a number of complaints with the view to speeding up the proceedings. On 25 July 2000 the applicant increased the amount of pecuniary damages claimed from the Social Security Fund to RUR 164,650.
On 21 September 2000 the Anadyr Town Court examined the case. It granted the applicant’s claim in part, awarding him RUR 8,319 in damages against the social security authorities.
The applicant appealed. On 21 December 2000 the Chukotka Regional Court overruled the first instance court and remitted the case to the Anadyr Town Court for a fresh examination.
On 9 January 2001 the applicant raised the amount of his claim to RUR 249,444. On 27 February 2001 the Anadyr Town Court adopted a judgment whereby it confirmed in essence the judgment of 21 September 2000. The applicant was awarded RUR 8,319. On 23 March 2001 the applicant filed an appeal against this judgment. On 26 June 2001 the first instance judgment was upheld by the Chukotka Regional Court.
